                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     SOUTHERN DIVISION AT PIKEVILLE

SHEILA DIANNE KILLION,                  )
                                        )
      Plaintiff,                        )
                                        )              Civil Case No.
v.                                      )              7:18-cv-27-JMH
                                        )
ANDREW SAUL, COMMISSIONER OF            )              FINAL JUDGMENT
SOCIAL SECURITY,1                       )
                                        )
      Defendant.                        )
                                        )

                                      ***
      In accordance with Rule 58 of the Federal Rules of Civil

Procedure and pursuant to 42 U.S.C. § 405(g), it is hereby ORDERED

and ADJUDGED as follows:

      (1)   The   administrative     decision    of   the   Commissioner     of

Social Security is AFFIRMED and Judgment is entered in favor of

the Commissioner with respect to all issues raised herein.

      (2)   This is a FINAL and APPEALABLE Judgment and there is no

just cause for delay.

      (3)   All issues properly raised herein having been resolved,

this action is DISMISSED and STRICKEN from the Court’s active

docket.

      This the 24th day of September, 2019.


1
 Andrew Saul was sworn in as the Commissioner of Social Security on June 17,
2019.   Still, Nancy Berryhill was serving as Acting Commissioner of Social
Security when this action was filed. Pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure, Commissioner Saul is automatically substituted as a party.
